 


 HR 1526 ENR: To designate the facility of the United States Postal Service located at 200 Israel Road Southeast in Tumwater, Washington, as the “Eva G. Hewitt Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 1526 
 
AN ACT 
To designate the facility of the United States Postal Service located at 200 Israel Road Southeast in Tumwater, Washington, as the Eva G. Hewitt Post Office. 
 
 
1.Eva G. Hewitt Post Office 
(a)DesignationThe facility of the United States Postal Service located at 200 Israel Road Southeast in Tumwater, Washington, shall be known and designated as the Eva G. Hewitt Post Office.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Eva G. Hewitt Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
